PER CURIAM.
Petitioner here has filed a petition for writ of habeas corpus, alleging that on November 24, 1959 he was sentenced- in Marion County, Florida, to a term of six months to five years at hard labor to be served in the Florida State prison; that more than five years have elapsed, and therefore he is being illegally held in custody by the respondent Director of the Florida Division of Corrections.
A response to the allegations of said petition has been filed by the Director of the Division of Corrections, in which it appears that petitioner, Clayton Pat Richardson, Number 68040, was on parole from January 29, 1963 to July 10, 1964, at which time he was returned to the Florida State prison for violation of the provisions of the parole, for the completion of the sentence.
The amount of time the petitioner has been on parole must be excluded in determining whether the sentence has been served. Therefore, the application for writ of habeas corpus is denied.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.